Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Comment:
Application serial number 17/201,173, filed March 15, 2021 is a continuation from application serial number 16/513,256, filed July 16, 2019 , and has issued as U.S. Patent No. 10,976,926, is a continuation from application serial number 15/609276, filed May 31, 2017, and has issued as U.S. Patent 10,394,447, is a continuation from application serial number 14/088,361 that was filed November 23, 2013, and has issued as U.S. Patent 9,671,955, is a continuation from application serial number 13/087,426, filed on April 2011 that is abandoned, and claims priority from non-provisional application serial number 61/324,614, that was filed on April, 15, 2010.
	A preliminary Amendment was filed September 27, 2021, that canceled claims 1-3, and added new claims 4-12.  Therefore, claims 4-12 are presented for examination.

	After a thorough examination and consideration of the pending claims, and Information Disclosure Statements, and their included references, along with the previous chain of allowed patents, claims 4-12; renumbered 1-9, are allowed.

	Claims 4-12; renumbered 1-9, are allowed. 

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 4):
4. 	A computing device configured to be installed in an automobile comprising:
a touch screen;
one or more processors;
a non-transitory memory;
one or more programs configured to allow the computing device to wirelessly interact with a smart phone, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising:
 		a device direct configuration data access facility configured to allow the
computing device to receive one or more configuration data of the smart phone, wherein
the one or more configuration data comprises data from a calendar, text messages, voice messages, and a contact list;
 		a network access facility configured to allow the computing device to wirelessly communicate with the smart phone;
 		an emulation facility configured to receive information representative of a
plurality of applications installed on the smart phone and cause a user interface to be
displayed on the touch screen, wherein the user interface comprises a visual
representation of the plurality of applications; and
 		a cross platform facility configured to allow the computing device to interact with smart phones having Apple software or Android software.


than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        1-11-2022